Judgment, Supreme Court, New York County (Felice K. Shea, J.), rendered December 21, 1990, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, and criminal possession of a controlled substance in the fifth degree, and sentencing her, as a predicate felony offender, to concurrent terms of 5 Vi to 11 years, 5 Vi to 11 years, and 3 to 6 years, respectively, unanimously affirmed.
Defendant’s contention that the testimony of one police officer concerning another officer’s confirmatory drive-by identification of defendant constituted improper bolstering is unpreserved for appellate review as a matter of law (CPL 470.05 [2]), and, in any event, without merit (see, People v Gonzalez, 172 AD2d 276, lv denied 77 NY2d 995). Also, unpreserved, and, in any event, without merit, is defendant’s challenge to the People’s rebuttal testimony, which properly addressed facts that were first put in issue by the defense after the People’s direct case (CPL 260.30 [7]). Concur — Sullivan, J. P., Carro, Wallach, Kupferman and Kassal, JJ.